Exhibit 10.1

June 18, 2018

Briggs W. Morrison, M.D.

Chief Executive Officer

Syndax Pharmaceuticals, Inc.

Building D, Floor 3

35 Gatehouse Drive

Waltham, Massachusetts 02451

Re: 3(a)(9) Exchange Agreement

Dear Dr. Morrison:

This letter agreement (the “Agreement”) confirms the agreement of Syndax
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the holders
of the Common Stock listed on Schedule I attached hereto (each a “Common Stock
Holder” and collectively, the “Common Stock Holders”), pursuant to which the
Common Stock Holders have agreed to exchange an aggregate of 2,000,000 shares
(the “Shares”) of Common Stock, par value $0.0001 per share (the “Common
Stock”), of the Company beneficially owned by the Common Stock Holders for one
or more Common Stock Warrants in the form attached hereto as Exhibit A (each a
“Warrant”) to purchase an aggregate of 2,000,000 shares of Common Stock (the
“Warrant Shares”) of the Company, pursuant to Section 3(a)(9) of the Securities
Act of 1933, as amended (the “Securities Act”), on terms specified below.

(1) No later than the close of business on the first business day after the date
hereof (the “Closing Date”) and subject to the satisfaction or waiver of the
conditions set forth herein, the Common Stock Holders shall exchange the Shares
for the Warrants representing the Warrant Shares (the “Exchange”) in the
respective amounts listed on Schedule I. On the Closing Date: (a) the Company
and the Common Stock Holders shall jointly and irrevocably instruct the Transfer
Agent to cancel the direct registration book-entry statements from the Transfer
Agent evidencing the Shares; and (b) the Company shall issue and deliver to the
Common Stock Holders the Warrants representing the Warrant Shares, in the
amounts and registered in the names set forth on Schedule I.

(2) The Company represents and warrants to each Common Stock Holder as follows:

(a) Neither the Company nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange. Assuming the representations and warranties of the
Common Stock Holders contained herein are true and complete, the Exchange will
qualify for the registration exemption contained in Section 3(a)(9) of the
Securities Act.

(b) It has the requisite corporate power and authority and power to enter into
this Agreement and to consummate the Exchange and such transactions shall not
contravene any contractual, regulatory, statutory or other obligation or
restriction applicable to the Company.

(c) It has reserved a sufficient number of shares of Common Stock as may be
necessary to fully permit the exercise of the Warrants and the issuance of the
Warrant Shares, without regard to any beneficial ownership limits set forth in
the Warrant.

(3) Each Common Stock Holder, as to itself only, represents and warrants to the
Company as follows:

(a) It has the requisite power and authority to enter into this Agreement and
consummate the Exchange.



--------------------------------------------------------------------------------

(b) It is the record and beneficial owner of, and has valid and marketable title
to, the Shares being exchanged by it pursuant to this Agreement, free and clear
of any lien, pledge, restriction or other encumbrance (other than restrictions
arising pursuant to applicable securities laws), and has the absolute and
unrestricted right, power and capacity to surrender and exchange the Shares
being exchanged by it pursuant to this Agreement, free and clear of any lien,
pledge, restriction or other encumbrance. It is not a party to or bound by, and
the Shares being exchanged by it pursuant to this Agreement are not subject to,
any agreement, understanding or other arrangement (i) granting any option,
warrant or right of first refusal with respect to such Shares to any person,
(ii) restricting its right to surrender and exchange such Shares as contemplated
by this Agreement, or (iii) restricting any other of its rights with respect to
such Shares.

(c) Neither it nor any of its affiliates nor any person acting on behalf of or
for the benefit of any of the forgoing, has paid or given, or agreed to pay or
give, directly or indirectly, any commission or other remuneration (within the
meaning of Section 3(a)(9) and the rules and regulations of the Commission
promulgated thereunder) for soliciting the Exchange.

(4) This agreement, and any action or proceeding arising out of or relating to
this agreement, shall be exclusively governed by the laws of the State of New
York.

(5) In the event that any part of this agreement is declared by any court or
other judicial or administrative body to be null, void or unenforceable, said
provision shall survive to the extent it is not so declared, and all of the
other provisions of this agreement shall remain in full force and effect. In
such an event, the Common Stock Holders and the Company shall endeavor in good
faith negotiations to modify this agreement so as to affect the original intent
of the parties as closely as possible.

(6) This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

Common Stockholder: Biotechnology Value Fund, L.P. By: BVF Partners L.P.,
General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President Biotechnology Value Fund II, L.P. By:
BVF Partners L.P., General Partner By:  

BVF, Inc., General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President Biotechnology Value Trading Fund OS,
L.P. By: BVF Partners OS, Ltd., General Partner By: BVF Partners L.P., Sole
Member By:  

BVF, Inc. General Partner

By:  

/s/ Mark Lampert

Name:   Mark Lampert Title:   President



--------------------------------------------------------------------------------

Acknowledged and agreed to:

Syndax Pharmaceuticals, Inc.

 

By:  

/s/ Luke J. Albrecht

  Luke J. Albrecht   Vice President and General Counsel



--------------------------------------------------------------------------------

SCHEDULE I

 

Common Stock Holder

   Shares of Common Stock
to be Exchanged      Warrant Shares  

Biotechnology Value Fund, L.P.

     1,105,391        1,105,391  

Biotechnology Value Fund II, L.P.

     705,863        705,863  

Biotechnology Value Trading Fund OS, L.P.

     188,746        188,746     

 

 

    

 

 

 

Total

     2,000,000        2,000,000     

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant to Purchase Common Stock